Order filed April 19, 2016




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-15-01086-CV
                                   ____________

                       SHERRY APRIL GARY, Appellant

                                         V.

                            MARVIN GARY, Appellee


                    On Appeal from the 312th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2015-15599

                                      ORDER

      The notice of appeal in this case was filed December 11, 2015. The clerk
responsible for preparing the record notified this court that appellant had not made
payment for the record. No evidence that appellant has established indigence has
been filed. See Tex. R. App. P. 20.1. On March 16, 2016, this court notified appellant
that the appeal was subject to dismissal unless appellant filed a response with proof
of payment for the record. No response was filed. Therefore, the court issues the
following order.
      Appellant is ordered to file the clerk’s record with the clerk of this court on or
before May 4, 2016. See Tex. R. App. P. 35.3(c). If appellant fails to file the clerk’s
record in accordance with this order, the appeal will be dismissed. See Tex. R. App.
P. 37.3(b).



                                        PER CURIAM